DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it exceeds the recommended length of 1 page and 150 words.  As such, the abstract has been scanned incorrectly.  A new abstract of the disclosure is required and must be presented on a single separate sheet, apart from any other text.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Ignition control means in clams 1 and 5 is being interpreted as the combination of elements in figures 1 and 3.
Switching element in clams 1 and 5 is being interpreted as element 22 in figures 1 and 3.
Current limiting circuit in clams 1 and 5.
Detection voltage generation unit in clams 1 and 5 is being interpreted as a combination of elements 26 and 27 in figures 1 and 3.
Reference voltage generation unit in clams 1 and 5 is being interpreted as element 14 in figures 1 and 3.
Comparison unit in clams 1 and 5
Current mirror circuit in claims 2 and 5
Level shift unit in claim 4

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim limitations listed below invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Current limiting circuit in clams 1 and 5
Comparison unit in clams 1 and 5
Current mirror circuit in claims 2 and 5
Level shift unit in claim 4

These units and circuits perform control steps and are claimed only functionally.  They are described without explanation of what elements in the control unit perform these functions.  

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 1, the last paragraph, which reads “the reference voltage is generated by a potential difference (proportional to a thermal voltage VT) between a base and an emitter of a first bipolar transistor circuit and a multiple type second bipolar transistor circuit in which a plurality of bipolar transistors are connected in parallel, and a resistance value of a first resistor connected to the emitter side of the multiple type second bipolar transistor circuit, and is generated in the reference voltage generation unit on the basis of a current having a "positive" temperature dependent characteristic similar to the current detection resistor”, is indefinite because it is unclear by what specifically the reference voltage is generated due to the ambiguous commas and lack of other indications where the limitations begin and end.  Where a claim sets forth a plurality of elements or steps, each element or step of the 
“the reference voltage is generated by all of: 
a potential difference (proportional to a thermal voltage VT) between a base and an emitter of a first bipolar transistor circuit; 
the potential difference between a base and an emitter of a multiple type second bipolar transistor circuit, wherein in the multiple type second bipolar transistor circuit; [[,]] and 
a resistance value of a first resistor connected to the emitter side of the multiple type second bipolar transistor circuit, and 
the reference voltage is generated in the reference voltage generation unit on the basis of a current having a "positive" temperature dependent characteristic similar to the current detection resistor.”
This interpretation is NOT intended to be proposed claim language.  Appropriate correction is required to convey the meaning intended by the inventor and to overcome this indefiniteness rejection.  

Regarding claims 1 and 5, various punctuation, specifically parenthesis and double quotes, render the claims indefinite since this punctuation implies that the meaning of the words within the punctuation is not intended to be part of the claim and/or that the limitations are not intended to be read literally.  With respect to the parenthetical, this limitation will be interpreted as “wherein the potential difference is proportional to a thermal voltage VT”.  With respect to the limitation in quotes, this limitation will be interpreted as being literal, meaning that an element which has a positive temperature dependent characteristic has a characteristic which increases with temperature.  This interpretation is NOT intended to be proposed claim language.  Appropriate correction is required to convey the meaning intended by the inventor and to overcome this indefiniteness rejection.  

Regarding claim 2, the last paragraph, which reads “the number of the bipolar transistors composing the first bipolar transistor circuit and the multiple type second bipolar transistor circuit, a mirror ratio of the current mirror circuit, and a resistance ratio between the first resistor and the second resistor 
“a plurality of characteristics of the ignition control device are set for the reference voltage generation unit to output the reference voltage, wherein these characteristics are all of: 
a) the number of the bipolar transistors composing the first bipolar transistor circuit and the multiple type second bipolar transistor circuit, 
b) a mirror ratio of the current mirror circuit, and 
c) a resistance ratio between the first resistor and the second resistor , and 
wherein the reference voltage has a temperature dependent characteristic falling within a predetermined error range with respect to a temperature dependent characteristic of the current detection resistor 
This interpretation is NOT intended to be proposed claim language.  Appropriate correction is required to convey the meaning intended by the inventor and to overcome this indefiniteness rejection.  

Claim 3 is rejected under 35 U.S.C. 112(b) because it is unclear what would make the bipolar transistors the “same shape”.  The specification and figures fail to define the shape of any of the transistors except with symbols.  This would mean that most if not all of the bipolar transistors shown in the figures of the application and the prior art, are the same shape using the broadest reasonable interpretation of the claim.  However, the representation of a standard transistor on the drawings cannot be assumed to be indicative of all transistors being the same shape in the real world.  For the purposes of examination it will be assumed that any transistor using a standard symbol will read on the claim as being the “same shape”.  Appropriate correction is required.

Regarding claim 5, the last paragraph, which reads “at least one of the number of the bipolar transistors composing the first bipolar transistor circuit and the multiple type second bipolar transistor circuit, a mirror ratio of the current mirror circuit, and a resistance ratio between the first resistor and the second resistor is adjusted such that the reference voltage having a temperature dependent characteristic falling within a predetermined error range with respect to a “positive” temperature dependent characteristic of the current detection resistor made of a metal is output”, is indefinite because it is unclear by what specifically the reference voltage is generated due to the ambiguous commas and lack of other indications where the limitations begin and end.  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  MPEP 608.01(m).  For the purposes of examination, this paragraph will be interpreted as:
“at least one of a plurality of characteristics of the ignition control device are set for the reference voltage generation unit to output the reference voltage, wherein these characteristics are at least one of: 
a) the number of the bipolar transistors composing the first bipolar transistor circuit and the multiple type second bipolar transistor circuit, 
b) a mirror ratio of the current mirror circuit, and 
c) a resistance ratio between the first resistor and the second resistor ,
wherein the reference voltage has a temperature dependent characteristic falling within a predetermined error range with respect to a “positive” temperature dependent characteristic of the current detection resistor, and 
wherein the current detection resistor is made of a metal.”
This interpretation is NOT intended to be proposed claim language.  Appropriate correction is required to convey the meaning intended by the inventor and to overcome this indefiniteness rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kesler (USPN 6,668,811) in view of Kesler et al. (USPN 6,194,884) and Koiwa et al. (USPN 4,899,715).

Regarding claim 1, Kesler ‘811 teaches an ignition control device (figure 2, element 50; column 3, lines 48-52; abstract) comprising 
ignition control means (figure 2, element 52; column 4, lines 15-26) that drives a switching element (figure 2, element 24; column 3, line 62-column 4, line 14) for controlling a current flowing through a primary side coil of an ignition coil (column 4, lines 8-14; figure 2, element 30), 
the ignition control means including 
a current limiting circuit (figures 2-4, element 54) that controls the switching element to limit a current flowing through the primary side coil when a detection voltage exceeds a reference voltage (column 4, line 53-column 5, lines 42), 
the current limiting circuit including 
a detection voltage generation unit that generates the detection voltage corresponding to a primary current flowing through the primary side coil (figure 2, elements Vs, Rs, and 38; column 4, lines 53-58; column 5, lines 2-5), 
a reference voltage generation unit that generates the reference voltage corresponding to a reference current (figures 2, 4, and 5, element 54 and Vth; column 6, lines 12-43, specifically lines 39-43; column 7, lines 54-67; figure 6, element 70), and 

wherein the detection voltage is generated in the detection voltage generation unit on the basis of the primary current flowing through a current detection resistor (figure 2, element Vs is based on Ic and Rs; column 5, lines 2-5),
the reference voltage is generated by a potential difference (proportional to a thermal voltage VT) between a base and an emitter of a first bipolar transistor circuit (figure 5, Q18) and a second bipolar transistor circuit (figure 5, Q19) in which a plurality of bipolar transistors are connected in parallel (figure 5, elements Q18, Q19, Q27, and Q28, among others; column 6, line12-59), and a resistance value of a first resistor connected to the emitter side of the second bipolar transistor circuit (figure 5, element R8 is at the emitter side of Q19), and is generated in the reference voltage generation unit on the basis of a current having a "positive" temperature dependent characteristic similar to the current detection resistor (column 9, line 63-column 10, line 37).

Kesler ‘811 is silent as to the current detection resistor of the detection voltage unit having a “positive” temperature dependent characteristic formed of a metal and the second bipolar transistor circuit being a multiple type second bipolar transistor circuit.  

Kesler ‘884 teaches a second bipolar transistor circuit being a multiple type second bipolar transistor circuit (figure 2, element 20; column 5, lines 19-37).

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the invention to combine the ignition control device of Kesler ‘811 with the multiple type bipolar transistor circuit of Kesler ‘884 since it is stated in Kesler ‘884 “Those skilled in the art will recognize, however, that the concepts of the present invention apply to other multiple output load driving devices, such as multiple source metal-oxide-semiconductor field effect transistors (MOSFETs) and junction field effect transistors (JFETs), multiple emitter bipolar junction transistors (BJTs), and the like. The control circuitry utilizing the concepts of the present invention to control such other multiple output load driving devices is intended to 

Kesler ‘811 and Kesler ‘884 are silent as to the as to the current detection resistor of the detection voltage unit having a “positive” temperature dependent characteristic formed of a metal.  

Koiwa teaches as to a current detection resistor of a detection voltage unit having a “positive” temperature dependent characteristic formed of a metal (figure 3, element 302; column 1, lines 27-30; column 2, lines 12-21).

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the invention to combine the ignition control device of Kesler ‘811 with the metal current detection resistor of Koiwa since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case Koiwa states that standard for the current detection resistor to be made of a metal so that is has a resistance varying with temperature, making this a known technique which would improve the ignition control device of Kesler ‘811.  

Regarding claim 2, Kesler ‘811 teaches the ignition control device according to claim 1, wherein the reference voltage generation unit includes: 
a current mirror circuit (column 8, lines 1-9; figure 5, Q24 and Q22); 
the first bipolar transistor circuit having a collector side connected to a current source (figure 5, Q18; column 6, lines 25-30); 
the second bipolar transistor circuit (figure 5, Q19) including 
a collector side connected to one side of the current mirror circuit (figure 5, Q19 is connected to Q24), and 

the first resistor connected to the emitter side of the second bipolar transistor circuit (figure 5, R8 is connected to the emitter of Q19); and 
a second resistor connected to another side of the current mirror circuit (figure 5, any of R10, R11, R12, R13, or Rtrip are connected to Q22 and Q24), and 
the number of the bipolar transistors composing the first bipolar transistor circuit and the second bipolar transistor circuit, a mirror ratio of the current mirror circuit, and a resistance ratio between the first resistor and the second resistor are set such that the reference voltage having a temperature dependent characteristic falling within a predetermined error range with respect to a temperature dependent characteristic of the current detection resistor is output (column 9, line 63-column 10, line 53).

Kesler ‘811 is silent as to the second bipolar transistor circuit being a multiple type second bipolar transistor circuit having a larger number of bipolar transistors than the first bipolar transistor circuit.

Kesler ‘884 teaches a second bipolar transistor circuit being a multiple type second bipolar transistor circuit having a larger number of bipolar transistors than the first bipolar transistor circuit (figure 2, element 20 has two bipolar transistors with emitters 22 and 24; column 5, lines 19-37).

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the invention to combine the ignition control device of Kesler ‘811 with the multiple type bipolar transistor circuit of Kesler ‘884 since it is stated in Kesler ‘884 “Those skilled in the art will recognize, however, that the concepts of the present invention apply to other multiple output load driving devices, such as multiple source metal-oxide-semiconductor field effect transistors (MOSFETs) and junction field effect transistors (JFETs), multiple emitter bipolar junction transistors (BJTs), and the like. The control circuitry utilizing the concepts of the present invention to control such other multiple output load driving devices is intended to fall within the scope of the present invention”.  Using a multiple output device such as the multiple type bipolar transistor of Kesler ‘884 on a similar ignition control device such as that of Kesler ‘811 would be 

Regarding claim 3, Kesler ‘811 teaches the ignition control device according to claim 2, wherein the first bipolar transistor circuit includes the bipolar transistor of the same shape as the bipolar transistor of the second bipolar transistor circuit (all transistors in figure 5 of Kesler ‘811 are the same shape because they are symbolic).

Kesler ‘811 is silent as to the second bipolar transistor circuit being a multiple type second bipolar transistor circuit.  

Kesler ‘884 teaches a second bipolar transistor circuit being a multiple type second bipolar transistor circuit (figure 2, element 20; column 5, lines 19-37).

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the invention to combine the ignition control device of Kesler ‘811 with the multiple type bipolar transistor circuit of Kesler ‘884 since it is stated in Kesler ‘884 “Those skilled in the art will recognize, however, that the concepts of the present invention apply to other multiple output load driving devices, such as multiple source metal-oxide-semiconductor field effect transistors (MOSFETs) and junction field effect transistors (JFETs), multiple emitter bipolar junction transistors (BJTs), and the like. The control circuitry utilizing the concepts of the present invention to control such other multiple output load driving devices is intended to fall within the scope of the present invention”.  Using a multiple output device such as the multiple type bipolar transistor of Kesler ‘884 on a similar ignition control device such as that of Kesler ‘811 would be within the level of skill of one of ordinary skill in the art since any variety of transistors would be obvious to use in place of Q19 if a multiple output transistor was required.  

Regarding claim 4, Kesler ‘811 teaches the ignition control device according to claim 1, further comprising a level shift unit that adjusts the level of the reference voltage from the reference voltage generation unit (column 9, lines 19-34), 
the level shift unit provided between the reference voltage generation unit and the comparison unit (figure 5, Q27-Q29 are between Q24 and output Vth which goes into 68).

Regarding claim 5, Kesler ‘811 teaches a reference voltage adjustment method of an ignition control device including 
ignition control means (figure 2, element 52; column 4, lines 15-26) that drives a switching element (figure 2, element 24; column 3, line 62-column 4, line 14) for controlling a current flowing through a primary side coil of an ignition coil (column 4, lines 8-14; figure 2, element 30), 
the ignition control means including 
a current limiting circuit (figures 2-4, element 54) that controls the switching element to limit a current flowing through the primary side coil when a detection voltage exceeds a reference voltage (column 4, line 53-column 5, lines 42), 
the current limiting circuit including 
a detection voltage generation unit that generates the detection voltage corresponding to a primary current flowing through the primary side coil detected by a current detection resistor (figure 2, elements Vs, Rs, and 38; column 4, lines 53-58; column 5, lines 2-5) , 
a reference voltage generation unit that generates the reference voltage corresponding to a reference current (figures 2, 4, and 5, element 54 and Vth; column 6, lines 12-43, specifically lines 39-43; column 7, lines 54-67; figure 6, element 70), and 
a comparison unit that compares a magnitude relationship between the detection voltage and the reference voltage (figures 4 and 5, element 68; column 6, lines 33-43), 
wherein the reference voltage generation unit includes: 
a current mirror circuit (column 8, lines 1-9; figure 5, Q24 and Q22); 
the first bipolar transistor circuit having a collector side connected to a current source (figure 5, Q18; column 6, lines 25-30); 

a collector side connected to one side of the current mirror circuit (figure 5, Q19 is connected to Q24), and 
a base side connected to a base side of the first bipolar transistor circuit (figure 5, base of Q19 and Q18 are connected; column 6, lines 33-35); 
the first resistor connected to the emitter side of the second bipolar transistor circuit (figure 5, R8 is connected to the emitter of Q19); and 
a second resistor connected to another side of the current mirror circuit (figure 5, any of R10, R11, R12, R13, or Rtrip are connected to Q22 and Q24), and 
the number of the bipolar transistors composing the first bipolar transistor circuit and the second bipolar transistor circuit, a mirror ratio of the current mirror circuit, and a resistance ratio between the first resistor and the second resistor are set such that the reference voltage having a temperature dependent characteristic falling within a predetermined error range with respect to a temperature dependent characteristic of the current detection resistor is output (column 9, line 63-column 10, line 53).

Kesler ‘811 is silent as to the current detection resistor of the detection voltage unit being made of a metal and the second bipolar transistor circuit being a multiple type second bipolar transistor circuit having a larger number of bipolar transistors than the first bipolar transistor circuit.  

Kesler ‘884 teaches a second bipolar transistor circuit being a multiple type second bipolar transistor circuit having a larger number of bipolar transistors than the first bipolar transistor circuit (figure 2, element 20 has two bipolar transistors with emitters 22 and 24; column 5, lines 19-37).

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the invention to combine the ignition control device of Kesler ‘811 with the multiple type bipolar transistor circuit of Kesler ‘884 since it is stated in Kesler ‘884 “Those skilled in the art will recognize, however, that the concepts of the present invention apply to other multiple output load driving devices, such as multiple source metal-oxide-semiconductor field effect transistors (MOSFETs) and junction field effect transistors 

Kesler ‘811 and Kesler ‘884 are silent as to the current detection resistor of the detection voltage unit being made of a metal. 

Koiwa teaches as to a current detection resistor of the detection voltage unit being made of a metal (figure 3, element 302; column 1, lines 27-30; column 2, lines 12-21).

It would have been obvious to one of ordinary skill in the art as of the effective filling date of the invention to combine the ignition control device of Kesler ‘811 with the metal current detection resistor of Koiwa since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case Koiwa states that standard for the current detection resistor to be made of a metal so that is has a resistance varying with temperature, making this a known technique which would improve the ignition control device of Kesler ‘811.  

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747